Citation Nr: 0309879	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to a rating higher than 20 percent for 
postoperative regional enteritis, Crohn's disease.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
November 1968.  He has been represented throughout his appeal 
by the Military Order of the Purple Heart of the U.S.A.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Buffalo, 
New York, Regional Office (RO), which increased the rating 
for the veteran's service-connected postoperative regional 
enteritis, Crohn's disease, from 10 to 20 percent.  The RO 
denied a rating higher than 20 percent.  He appealed to the 
Board for a rating higher than 20 percent.  Following the 
receipt of additional medical records, a 
supplemental statement of the case (SSOC) was issued in 
October 2002.  

In his informal hearing presentation, dated in April 2003, 
the veteran's service representative raised a claim of 
entitlement to service connection for depression secondary to 
the already service-connected postoperative regional 
enteritis/Crohn's disease.  That issue, however, has not been 
adjudicated by the RO, so it is referred to the RO for 
appropriate development and consideration.  See Bruce v. 
West, 11 Vet. App. 405 (1998) (issues that are raised for the 
first time on appeal should be referred to the RO for initial 
adjudication).  

REMAND

The veteran essentially contends that his service-connected 
gastrointestinal disorder has progressively increased in 
severity over the years and, therefore, warrants a rating 
even higher than 20 percent.  He says his symptoms include 
weight gain, and that the condition has adversely affected 
his quality of life.  He also claims that his ability to 
function as a stockbroker is limited to five hours a day due 
to severe fatigue, and that he has become Lactose intolerant 
and must rely on heavy medications-including Loperamide, to 
prevent diarrhea.  His representative argues that the correct 
method of evaluating the disability at issue would be to rate 
it analogous to colitis under Code 7323.  And if so, then the 
veteran would receive at least a 60 percent rating.  

Historically, in November 1968, service connection was 
established for the postoperative residuals of the regional 
enteritis and a 10 percent rating assigned under Diagnostic 
Code 7329 (resection of the large intestine).  

The veteran filed a claim for a higher rating in November 
2000, at which time he indicated that his disability should 
be recharacterized as Crohn's disease and reevaluated as his 
symptoms had increased in severity.  In fact, VA progress 
notes dated from March 2000 to December 2000 confirm that his 
essential problem was Crohn's disease.  Whereas a progress 
note dated in September 2000 contains a diagnostic assessment 
of anemia, corrected, Crohn's disease under control.  

The VA physician who examined the veteran in January 2001 did 
not indicate whether his Crohn's disease was moderately 
severe, severe or pronounced.  Moreover, that VA examiner did 
not report the frequency of the exacerbations of Crohn's 
disease or whether the veteran had malnutrition, anemia, 
general debility, or serious complications due to the 
condition.  The VA progress notes clearly indicate that the 
veteran had weight fluctuations and anemia.  In fact, a VA 
progress note dated in August 2001 shows he had inflammatory 
bowel syndrome with iron deficiency anemia.  Consequently, 
the results of the most recent VA examination are 
insufficient to rate the current severity of the veteran's 
service-connected disability under the relevant rating 
criteria.  Although there were revisions during the pendency 
of this appeal (effective July 2, 2001) to the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system, there were no substantive 
changes to Code 7323, in particular.  Compare and contrast 
the 2000 and 2002 versions of 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  So obviously neither version, new/old, 
is more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).



According to Diagnostic Code 7323, new/old, a 100 percent 
rating is warranted for ulcerative colitis if it is 
pronounced resulting in marked malnutrition, anemia, 
and general debility, or with a serious complication as liver 
abscess.  A 60 percent rating requires severe ulcerative 
colitis with numerous attacks a year and malnutrition, the 
health only fair during remissions.  A 30 percent rating 
requires moderately severe ulcerative colitis with frequent 
exacerbations.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.  

Under the circumstances of this case, then, the Board finds 
that further assistance is required prior to the appellate 
disposition of the veteran's claim.  Accordingly, the case is 
hereby REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses for all health care providers, 
both VA and non-VA facilities, where he 
has received treatment for regional 
enteritis/Crohn's disease since March 
2002.  After obtaining the necessary 
authorization from the veteran, the 
medical care providers should be asked to 
provide copies of all treatment records 
not already of record, to include medical 
records from the Buffalo VAMC.  
Once obtained, those records should be 
associated with the claims folder.  38 
C.F.R. § 3.159 (2002).  

2.  Thereafter, the veteran should be 
scheduled for a VA gastrointestinal 
examination to determine the current 
nature and severity of his service-
connected regional enteritis/Crohn's 
disease.  It is imperative that the 
examiner review the claims folder and 
acknowledge such review in the 
examination report.  All necessary tests 
and studies should be conducted and all 
clinical findings reported in detail.  
The examiner should provide an opinion as 
to all symptoms attributable to 
the service-connected postoperative 
regional enteritis/Crohn's disease.  
Specifically, the examiner should comment 
on whether there have been any weight 
fluctuations, colitis-like attacks, and 
frequency and extent of voiding problems.  
The examiner also should indicate whether 
the service-connected disability is 
manifested by adverse symptomatology that 
equates to ulcerated colitis with severe 
disability or pronounced disability, 
taking into account the veteran's overall 
health including whether he experiences 
only fair health between attacks, 
malnutrition, anemia, and/or a liver 
abscess.  If the veteran is found to have 
gastrointestinal symptoms unrelated to 
his Crohn's disease, the examiner should 
so state and differentiate the symptoms 
attributable to the Crohn's disease 
versus other gastrointestinal conditions.  
The examiner should also furnish an 
opinion regarding the degree of 
functional impairment caused by the 
veteran's Crohn's disease, including any 
impact on his employability.  
The rationale for all opinions expressed 
should be based on the evidence of 
record.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination, to cooperate in the 
development of his claim, and that the 
consequences for his failure to report 
for his VA examination, without good 
cause, may include denying his claim.  38 
C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that he does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.  

5.  When the above development has been 
completed, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for the postoperative 
regional enteritis, Crohn's disease.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a SSOC that 
summarizes the pertinent evidence, all 
applicable laws and regulations, and 
discusses the reasons and bases for the 
decision.  They should then be given time 
to respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




